IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE


          STATE OF TENNESSEE v. CURTIS DEWAYNE STAGGS

                 Appeal from the Circuit Court for Lawrence County
                         No. 29161 Stella Hargrove, Judge




               No. M2015-00889-CCA-R3-CD – Filed August 28, 2015
                        _____________________________

The Appellant, Curtis Dewayne Staggs, is appealing the order of the trial court denying
his motion to correct a clerical error in the judgments of conviction. The State has filed a
motion asking this Court to affirm pursuant to Court of Criminal Appeals Rule 20. Said
motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Curtis Dewayne Staggs, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Sofia S. Lee, Assistant Attorney
General, for the Appellee, State of Tennessee.


                             MEMORANDUM OPINION


       The Appellant is appealing the trial court’s order denying his motion to correct a
clerical error in the judgments of conviction. See Tenn. R. Crim. P. 36. The Appellant
was convicted of first degree murder and aggravated robbery. State v. Curtis Dewayne
Staggs, No. M2011-02361-CCA-R3-CD, 2012 WL 5542690 (Tenn. Crim. App., Nov. 13,
2012). The Appellant was declared indigent; thus the judgments reflect that costs were to
be paid by the State. The Appellant filed the motion to correct a clerical error in apparent
response to the deduction of monies from his inmate trust fund account to reimburse the
State for payment of those costs. The trial court denied the motion: “There is no clerical
error. Costs were assessed to the State; however, the State has the right to recover the
costs from Defendant, and may do so through Defendant’s account while serving time in
the penitentiary.” The Appellant now appeals. Following the filing of the record on
appeal and the Appellant’s brief, the State filed a motion to affirm the ruling of the trial
court pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

       As the trial court correctly held, when the State is taxed costs in a case due to a
defendant=s indigent status, the State has Athe authority to collect from the inmate trust
fund account of the defendant those moneys necessary to reimburse the state for the
payment of the costs.@ Tenn. Code Ann. ' 40-25-143(b). See also Waters v. Ray, No.
M2008-02086-COA-R3-CV, 2009 WL 5173718 (Tenn. Ct. App., Dec, 29, 2009), perm.
to app. denied, (Tenn., Sep. 2, 2010). There is no apparent clerical error in the judgments
of convictions in this case.

       Accordingly, the order of the trial court is hereby affirmed pursuant to Rule 20.




                                                 _________________________________
                                                 TIMOTHY L. EASTER, JUDGE




                                             2